DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 6 recites “two ends of the second nut are matched with a shape of the notch of the first nut, the second nut is clamped into the notch and the first nut in a radial direction of the notch” rendering the claim indefinite.  The claim appears grammatically awkward.  Is applicant attempting to claim - -two ends of the second nut are matched with a shape of the notch of the first nut, the second nut is clamped into the notch into the first nut in a radial direction of the notch - -?  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, and 10-12 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Gillbe WO 97/29303.
Gilbe discloses:
Claim 1, a first nut (3 adj instances of 3) and a second nut (remaining instance of 3) which are completely separated from each other, and a connector (7) provided along outer surfaces of the first nut and the second nut, wherein the first nut and the second nut have identical pitches and leads (see figures 1 and 4) and are matched with each other or move relative to each other on a threaded shaft (the device performs this function), wherein the first nut and the second nut are connected in a semi-floating manner through the connector (Page 8, Lines19-22), and wherein the connector is an elastic element that generates an elastic force (Page 8, Lines 13-17) in a radial direction of the split-type nut assembly to engage the first nut and the second nut together around the threaded shaft (9).

Claim 4, wherein the connector is a C-shaped ring (see figure 3a) provided with an opening (10).


Claim 5, wherein the connector is a clamp spring, a multi-turn coil spring, an O-shaped ring or a rubber ring, not provided with an opening (Page 11, line 28).

Claim 6 (as best understood), wherein a notch (see space containing remaining instance of 3) is formed along a circumference of the first nut that extends in the radial direction to a center of the first nut; and the second nut corresponds to the notch in a way such that two ends of the second nut are matched with the notch of the first nut, and the second nut is clamped into the notch and the first nut in a radial direction of the notch (remaining instance of 3 fits into first 3 instances of 3).

Claim 7, wherein the first nut and the second nut are able to slide relative to each other in the radial direction of the notch (the device is capable of this function).

Claim 10, wherein the first nut is larger than the second nut; or, the first nut is smaller than the second nut; or, the first nut is as large as the second nut (the first nut [3 instances of 3] is larger than the second nut [1 instance of 3]).

Claim 11, wherein the first nut is of an integral structure or a split-type structure (the first nut is a split-type structure as it is composed of 3 instances of element 3).

Claim 12, wherein the second nut is of an integral structure or a split-type structure (the second nut is an integral structure as it conceivably consists of only one instance of 3).


.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gillbe WO 97/29303 in view of KR 1998-13188.
Gillbe discloses all of the claimed subject matter as described above. Gillbe does not disclose a mounting flange of the first nut and the second nut is provided with matching guide grooves or guide rails, and the first nut and the second nut slide relative to each other through the guide grooves or guide rails.
	KR 1998-13188 teaches a mounting flange of the first nut and the second nut is provided with matching guide grooves or guide rails (108), and the first nut and the second nut slide relative to each other through the guide grooves or guide rails (the device performs this function) for the purpose of improving alignment and fit.


Claim 9, wherein the guide grooves or guide rails are circular, square or triangular (108 is shown as square).
Response to Arguments

Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. Applicant argues “Gillbe fails to teach or suggest the combination of features as recited in claim 1. At most, Gillbe discloses the nut 2 having a plurality of segments 3 which are radially movable and has a threaded surface 12 in contact with a threaded surface of the shaft 1 (see page 7, lines 8-10 of Gillbe). Gillbe further teaches that the rings 6, 7 are biased outwardly in the direction of arrows A, and the camming action of the rings 6, 7 against the surfaces 4, 5 forces the segments 3 radially inwards in the direction of arrow B (see page 7, lines 16-19). Furthermore, Gillbe teaches that the outward biasing of the rings 6, 7 is, in this embodiment, provided by four springs 8 extending parallel to the axis of the shaft 1, and bearing on the inner surfaces of the rings 6, 7 (see page 7, lines 21-24). Thus, Gillbe teaches a nut having different features than the split-type nut assembly as recited in amended claim 1”.
In response, Gillbe discloses “It is desirable however that the radial force applied by the spring and ring arrangements 6, 7, 8, is less than the radial force (emphasis added) generated at the maximum thrust that the nut 2 can produce, since the wear rate of the nut material is a function of pressure and velocity. In order to prevent the segments 3 being forced outwards when the applied thrust exceeds the radial force applied by the spring 8, the annular rings are split at one point 10 on their circumference such that they expand and jam against the bore of the nut housing 11 during periods of peak loading (the "locked" condition) . The correct selection of spring force is such that the segments 3 are free to move (i.e. the annular wedges are "unlocked") during lightly loaded parts of the operating cycle. Therefore, backlash and wear compensation only occurs during the lightly loaded parts of the operating cycle when the annular rings 6, 7 are unlocked. This ensures that in the unloaded state the pre-load applied by the springs 8 is .
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/             Primary Examiner, Art Unit 3658